

Exhibit 10.1
 
PSYCHEMEDICS CORPORATION


2006 INCENTIVE PLAN
As Amended and Restated on March 24, 2011
 
 
1.
Establishment, Purpose; Duration; Definitions



A.          Establishment of the Plan.  Effective March 22, 2006 (the “Effective
Date”), Psychemedics Corporation, a Delaware corporation (hereinafter referred
to as the “Company”), established an incentive compensation plan known as the
Psychemedics Corporation 2006 Equity Incentive Plan (hereinafter referred to as
the “Plan”), as set forth in this document.  On March 24, 2011, subject to
shareholder approval at the Company’s 2011 Stockholders’ Meeting, the Company
amended and restated the Plan and renamed it the “2006 Incentive Plan” to read
as follows:
 
B.           Purpose.  The purpose of the Plan is to encourage key employees of
the Company and of any Subsidiary of the Company (collectively, "Related
Corporations") and other individuals who render services to the Company or a
Related Corporation, by offering equity-based and other incentives to certain
present and future executives, non-employee directors, and other employees  who
are in a position to contribute to the long-term success and growth of the
Company, thereby encouraging the continuance of their involvement with the
Company and/or its subsidiaries.
 
C.           Duration of the Plan.  The Plan commenced on the Effective Date and
shall remain in effect, subject to the right of the Board of Directors to
further amend or terminate the Plan at any time pursuant to paragraph 11 hereof,
until all shares subject to it shall have been purchased or acquired according
to the Plan’s provisions.
 
D.           Definitions.  In addition to the terms defined elsewhere herein,
the following terms as used in this Plan shall have the following meanings:


"Act" shall mean the Securities Exchange Act of 1934 as amended from time to
time.


“Awards” shall mean Stock-Based Awards, Cash Performance Awards, or other
Performance Awards.


“Board” shall mean the Board of Directors of the Company.

 
 

--------------------------------------------------------------------------------

 



 
"Cash Performance Award” shall mean a Performance Award payable in cash.  The
right of the Company to extinguish an Award in exchange for cash or the exercise
by the Company of such right shall not make an Award otherwise not payable in
cash a Cash Performance Award.



 
“Code” shall mean the Internal Revenue Code.



 
“Committee” shall mean the Compensation Committee of the Board or such other
committee of the Board consisting of such members (not less than two) of the
Board as are appointed from time to time by the Board, each of the members of
which, at the time of any action under the Plan, shall be (i) a "non-employee
director" as then defined under Rule 16b-3 under the Act (or meeting comparable
requirements of any successor rule relating to exemption from Section 16(b) of
the Act), (ii) an "outside director" as then defined under Section 162(m) of the
Internal Revenue Code (“Section 162(m)”) and (iii) an "independent director" as
then defined under the rules of the Nasdaq Stock Market (or meeting comparable
requirements of any stock exchange on which the Company's Common Stock may then
be listed).  Hereinafter, all references in this Plan to the "Committee" shall
mean the Board if no Committee has been appointed.

 
“Corporate Event” means (i)  a merger or consolidation in which the Company is
not the surviving corporation (other than a merger or consolidation with a
wholly-owned subsidiary, a reincorporation of the Company in a different
jurisdiction, or other transaction in which there is no substantial change in
the stockholders of the Company and the Awards granted under the Plan are
assumed or replaced by the successor corporation, which assumption shall be
binding on all Participants), (ii) a dissolution or liquidation of the Company,
(iii) the sale of substantially all of the assets of the Company, (iv) a merger
in which the Company is the surviving corporation but after which the
stockholders of the Company immediately prior to such merger (other than any
stockholder that merges, or which owns or controls another corporation that
merges, with the Company in such merger) cease to own their shares or other
equity interest in the Company; or (v) any other transaction which qualifies as
a “corporate transaction” under Section 424(a) of the Code wherein the
stockholders of the Company give up all of their equity interest in the Company
(except for the acquisition, sale or transfer of all or substantially all of the
outstanding shares of the Company).


"Designated Beneficiary" shall mean the person or persons, if any, last
designated as such by the Participant on a form filed by him or her with the
Company in accordance with such procedures as the Committee shall approve.

 
- 2 -

--------------------------------------------------------------------------------

 

“Fair Market Value” of a share of Common Stock of the Company on any date shall
mean the closing price of the Common Stock on the trading day coinciding with
such date, or if not trading on such date, then the closing price as of the next
following trading day.  If shares of the Common Stock shall not have been traded
on any national exchange or interdealer quotation system for more than 10 days
immediately preceding such date or if deemed appropriate by the Committee for
any other reason, the fair market value of shares of Common Stock shall be
determined by the Committee in such other manner as it may deem appropriate.


"Fiscal Year" shall mean the twelve-month period used as the annual accounting
period by the Company and shall be designated according to the calendar year in
which such period ends.


"Internal Revenue Code" shall mean the Internal Revenue Code of 1986 and
regulations thereunder as amended from time to time.  References to particular
sections of the Internal Revenue Code shall include any successor provisions.


“ISO” shall mean an incentive stock option under Section 422 of the Internal
Revenue Code.


“Participant”  shall mean, as to any Award granted under this Plan and for so
long as such Award is outstanding, the employee or other individual to whom such
Award has been granted.


“Performance Award” shall mean an Award subject to Performance Criteria.


“Performance Criteria”  shall mean specified criteria the satisfaction of which
is a condition for the exercisability, vesting or full enjoyment of an Award.
For purposes of Performance Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m), a Performance
Criterion shall mean an objectively determinable measure of performance relating
to any of the following (determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof): (i) sales; revenues; assets;
liabilities; costs; expenses; earnings before or after deduction for all or any
portion of interest, taxes, depreciation, amortization or other items, whether
or not on a continuing operations or an aggregate or per share basis; return on
equity, investment, capital or assets; one or more operating ratios; borrowing
levels, leverage ratios or credit rating; market share; capital expenditures;
cash flow; working capital requirements; stock price; stockholder return; sales,
contribution or gross margin, of particular products or services; particular
operating or financial ratios; customer acquisition, expansion and retention;
customer service satisfaction rating; or any combination  of the foregoing; or
(ii) acquisitions and divestitures (in whole or in part); joint ventures and
strategic alliances; spin-offs, split-ups and the like; reorganizations;
recapitalizations, restructurings, financings (issuance of debt or equity) and
refinancings; transactions that would constitute a change of control; or any
combination of the foregoing.  A Performance Criterion measure and targets with
respect thereto determined by the Committee need not be based upon an increase,
a positive or improved result or avoidance of loss.

 
- 3 -

--------------------------------------------------------------------------------

 


"Restricted Stock” shall mean an Award of Stock subject to forfeiture to the
Company if specified conditions are not satisfied.


 
"SARs" shall mean rights entitling the holder upon exercise to receive cash or
Stock, as the Committee determines, equal to a function (determined by the
Committee using such factors as it deems appropriate) of the amount by which the
Stock has appreciated in value since the date of the Award.




 
 "Stock" shall mean Common Stock of the Company, par value $.005 per share.



 
“Stock-based Awards” shall mean such awards that are denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to,
shares of Common Stock as deemed by the Committee to be consistent with the
purposes of the Plan, and shall include, without limitation, all Stock Options,
SARs, Restricted Stock, Unrestricted Stock, Stock Unit Awards and any
Performance Awards consisting of any of the foregoing.




 
"Stock Options" shall mean options entitling the recipient to acquire shares of
Stock upon payment of the exercise price and shall consist of ISO’s and
non-statutory options.



 
“Stock Unit Awards” shall mean an award payable in shares of Stock.  A Stock
Unit Award may, but shall not be required to include a Performance Award.



 "Subsidiary" shall mean any domestic or foreign corporation, partnership,
association, joint stock company, trust or unincorporated organization
"affiliated " with the Company, that is, directly or indirectly, through one or
more intermediaries, "controlling", "controlled by" or  "under common control
with", the Company.


“Unrestricted Stock” shall mean an Award of Stock not subject to any
restrictions under the Plan.
 
 
2.
Administration of the Plan.



A.          Board or Committee Administration.  The Plan shall be administered
by the Committee.  Subject to ratification of the grant or authorization of each
Award by the Board (if so required by applicable state law), and subject to the
terms of the Plan, the Committee shall have the authority to:

 
- 4 -

--------------------------------------------------------------------------------

 
 
1.           construe and interpret the Plan, any written agreement evidencing
an Award (an “Award Agreement”) and any other agreement or document executed
pursuant to the Plan;
 
2.           prescribe, amend and rescind rules and regulations relating to the
Plan or any Award, including determining the forms and agreements used in
connection with the Plan; provided that the Committee may delegate to the
President the authority to approve revisions to the forms and agreements used in
connection with the Plan that are designed to facilitate Plan administration,
and that are not inconsistent with the Plan or with any resolutions of the
Committee relating to the Plan;
 
3.           select persons to receive Awards;
 
4.           determine the terms of Awards;
 
5.           determine the number of Shares or other consideration subject to
Awards;
 
6.           determine whether Awards will be granted singly, in combination, or
in tandem with, in replacement of, or as alternatives to, other Awards under the
Plan or any other incentive or compensation plan of the Company;
 
7.           grant waivers of Plan or Award conditions;
 
8.           determine the vesting, exercisability, transferability, and payment
of Awards;
 
9.           correct any defect, supply any omission, or reconcile any
inconsistency in the Plan, any Award or any Award Agreement;
 
10.           determine whether an Award has been earned;
 
11.           amend the Plan; or
 
12.           make all other determinations necessary or advisable for the
administration of the Plan.


The interpretation and construction by the Committee of any provisions of the
Plan or of any Award granted under it shall be final unless otherwise determined
by the Board.  No member of the Board or the Committee shall be liable for any
action or determination made in good faith with respect to the Plan or any Award
granted under it.

 
- 5 -

--------------------------------------------------------------------------------

 

B.           Committee Actions.  The Committee may select one of its members as
its chairman, and shall hold meetings at such time and places as it may
determine.  A majority of the Committee shall constitute a quorum and acts of a
majority of the members of the Committee at a meeting at which a quorum is
present, or acts reduced to or approved in writing by all the members of the
Committee (if consistent with applicable state law), shall be the valid acts of
the Committee.  From time to time the Board may increase the size of the
Committee and appoint additional members thereof, remove members (with or
without cause) and appoint new members in substitution therefor, fill vacancies
however caused, or remove all members of the Committee and thereafter directly
administer the Plan.


C.           Grant of Awards to Board Members.  Awards may be granted to members
of the Board.  All grants of Awards to members of the Board shall in all
respects be made in accordance with the provisions of this Plan applicable to
other eligible persons.  Members of the Board who either (i) are eligible to
receive grants of Awards pursuant to the Plan or (ii) have been granted Awards
may vote on any matters affecting the administration of the Plan or the grant of
any Awards pursuant to the Plan, except that no such member shall act upon the
granting to himself or herself of Awards, but any such member may be counted in
determining the existence of a quorum at any meeting of the Board during which
action is taken with respect to the granting to such member of Awards.


D.           Performance-Based Compensation.  The Committee, in its discretion,
may take such action as may be necessary to ensure that Awards granted under the
Plan qualify as "qualified performance-based compensation" within the meaning of
Section 162(m) of the Code and applicable regulations promulgated thereunder.


E.           Section 409A of the Code.  The Committee, in its discretion, may
take such action as may be necessary to ensure that Awards granted under the
Plan are in compliance with, or are exempt from, the provisions of Section 409A
of the Code.  This Agreement and the Plan shall be administered in a manner
consistent with this intent, and any provision that would cause the Plan or any
agreement granting an Award under the Plan to fail to satisfy Section 409A of
the Code shall have no force or effect until amended to comply with Section 409A
of the Code (which amendment may be retroactive to the extent permitted by
Section 409A of the Code and may be made by the Committee without the consent of
the Grantee).


3.           Participants.  ISOs may be granted only to employees of the Company
or any Related Corporation.  Awards other than ISO may be granted to any
employee, officer or director (whether or not also an employee) or consultant of
the Company or any Related Corporation.  The Committee may take into
consideration a Participant's individual circumstances in determining whether to
grant an Award.  The granting of any Award to any individual or entity shall
neither entitle that individual or entity to, nor disqualify such individual or
entity from, participation in any other grant of Awards.

 
- 6 -

--------------------------------------------------------------------------------

 


4.           Rights Applicable to Awards.


 
A.
All Awards.



1.           Awards. Awards may be granted in the form of any or a combination
of the following: Stock Options; SARs; Restricted Stock; Unrestricted Stock;
Stock Unit Awards, other Stock Based Awards; Cash Performance Awards; other
Performance Awards; or grants of cash, or loans, made in connection with other
Awards in order to help defray in whole or in part the economic cost (including
tax cost) of the Award to the Participant.


2.           Terms of Awards.  The Committee shall determine the terms of all
Awards subject to the limitations provided herein.


3.           Performance Criteria. Where rights under an Award depend in whole
or in part on satisfaction of Performance Criteria, actions by the Company that
have an effect, however material, on such Performance Criteria or on the
likelihood that they will be satisfied will not be deemed an amendment or
alteration of the Award.


4.           Vesting, Etc.  Without limiting the generality of Section 4(A)(2),
the Committee may determine the time or times at which an Award will vest (i.e.,
become free of forfeiture restrictions) or become exercisable and the terms on
which an Award requiring exercise will remain exercisable.


5.           Section 162(m). The Committee in its discretion may grant
Performance Awards that are intended to qualify for the performance-based
compensation exception under Section 162(m) and Performance Awards that are not
intended so to qualify. In the case of an Award intended to be eligible for the
performance-based compensation exception under Section 162(m), the Plan and such
Award shall be construed to the maximum extent permitted by law in a manner
consistent with qualifying the Award for such exception. In the case of a
Performance Award intended to qualify as performance-based for the purposes of
Section 162(m), the Committee shall pre-establish in writing one or more
specific Performance Criteria no later than 90 days after the commencement of
the period of service to which the performance relates (or at such earlier time
as is required to qualify the Award as performance-based under Section
162(m)).  Prior to payment of any Performance Award intended to qualify as
performance-based under Section 162(m), the Committee shall certify whether the
Performance Criteria have been attained, and such determination shall be final
and conclusive. In the case of a Performance Award intended to qualify as
performance-based for the purposes of Section 162(m), the provisions of this
Section 4(a)(v) shall be construed in a manner that is consistent with the
regulations under Section 162(m).

 
- 7 -

--------------------------------------------------------------------------------

 


B           Awards Requiring Exercise.


1.           Time and Manner of Exercise.  Unless the Committee expressly
provides otherwise, (A) an Award requiring exercise by the holder will not be
deemed to have been exercised until the Committee receives a written notice of
exercise (in form acceptable to the Company) signed by the appropriate person
and accompanied by any payment required under the Award; and (B) if the Award is
exercised by any person other than the Participant, the Company may require
satisfactory evidence that the person exercising the Award has the right to do
so.


2.           Exercise Price.   The Committee shall determine the exercise price
of each Stock Option or SAR; provided, that each Stock Option or SAR must have
an exercise price that is not less than the Fair Market Value of the Stock
subject to the Stock Option, determined as of the date of grant.


3.           Payment of Exercise Price, If Any. Where the exercise of an Award
is to be accompanied by payment, the Committee may determine the required or
permitted forms of payment.


C           Awards Not Requiring Exercise.


1.           Restricted Stock.  Restricted Stock awards shall be evidenced by a
written agreement in the form prescribed by the Committee in its discretion,
which shall set forth the number of shares of Common Stock awarded, the
restrictions imposed thereon  (which may include, without limitation,
restrictions on the right of the grantee to sell, assign, transfer or
encumber  shares while such shares are subject to other restrictions imposed
under this Section 4), the duration of such restrictions; the events (which may,
in the discretion of the Committee, include performance-based events or
objectives) the occurrence of which would cause a forfeiture of the Restricted
Stock in whole or in part; and such other terms and conditions as the Committee
in its discretion deems appropriate.  If so determined by the Committee at the
time of an award of Restricted Stock, the lapse of restrictions on Restricted
Stock may be based on the extent of achievement over a specified performance
period of one or more performance targets based on Performance Criteria
established by the Committee.  Restricted Stock awards shall be effective upon
execution of the applicable Restricted Stock agreement by the Company and the
Participant.  Following a Restricted Stock award and prior to the lapse or
termination of the applicable restrictions, the share certificates for such
Restricted Stock shall be held in escrow by the Company.  Upon the lapse or
termination of the applicable restrictions (and not before such time), the
certificates for the Restricted Stock shall be issued or delivered to the
Participant.  From the date a Restricted Stock award is effective, the
Participant shall be a shareholder with respect to all the shares represented by
such certificates and shall have all the rights of a shareholder with respect to
all such shares, including the right to vote such shares and to receive all
dividends and other distributions paid with respect to such shares, subject only
to the restrictions imposed by the Committee.

 
- 8 -

--------------------------------------------------------------------------------

 


2.           Stock Unit Awards.  Stock Unit Awards shall be evidenced by a
written agreement in the form prescribed by the Committee in its discretion,
which shall set forth the number of shares of Common Stock to be awarded
pursuant to the Award,  the restrictions imposed thereon  (which may include,
without limitation: restrictions on the right of the grantee to sell, assign,
transfer or encumber the Award prior to vesting, and,  in the discretion of the
Committee, certain continued service requirements and terms under which the
vesting of such Awards might be accelerated) and such other terms and conditions
as the Committee in its discretion deems appropriate.  If so determined by the
Committee at the time of the grant of a Stock Unit Award, vesting of the Award
may be contingent on achievement over a specified performance period of one or
more performance targets based on Performance Criteria established by the
Committee.  Stock Unit Awards shall be effective upon execution of the
applicable Stock Unit Award Agreement by the Company and the Participant.  Upon
a determination of satisfaction of the applicable performance-related conditions
and satisfaction of the applicable continued service requirements, (and not
before such time), shares of Stock shall be issued to the Participant pursuant
to the Award.  The Participant shall not have any rights of a shareholder of the
Company with respect to such shares prior to such issuance, including, without
limitation, any voting rights or rights to share in dividends.


3.           Unrestricted Stock and Other Stock-Based Awards.  The Committee
shall have the authority in its discretion to grant to eligible Participants
Unrestricted Stock and other Stock-Based Awards.  The Committee shall determine
the terms and conditions, if any, of any Other Stock Based Awards made under the
Plan.


4.           Non Stock – Based Awards.  The Committee shall have the authority
in its discretion to grant to eligible Participants Awards not based on the
Stock, including, without limitation, Cash Performance Awards, and other
Performance Awards as deemed by the Committee to be consistent with the purposes
of the Plan.

 
- 9 -

--------------------------------------------------------------------------------

 


5.           Limits on Awards under the Plan.
 
A.           Number of Shares.   A maximum of 500,000 shares of Common Stock,
subject to adjustment as provided in Section 7, may be delivered in satisfaction
of Stock-Based Awards under the Plan.
 
B.           Share Counting Rules.  The Committee may adopt reasonable counting
procedures to ensure appropriate counting, avoid double counting (as, for
example, in the case of tandem or substitute awards) and make adjustments if the
number of shares of Stock actually delivered differs from the number of shares
previously counted in connection with an Award.  To the extent that an Award
expires or is canceled, forfeited, settled in cash or otherwise terminated or
concluded without a delivery to the Participant of the full number of shares to
which the Award related, the undelivered shares will again be available for
grant.  Shares withheld in payment of the exercise price or taxes relating to an
Award and shares equal to the number surrendered in payment of any exercise
price or taxes relating to an Award shall be deemed to constitute shares not
delivered to the Participant and shall be deemed to again be available for
Awards under the Plan; provided, however, that, where shares are withheld or
surrendered more than ten years after the date of the most recent stockholder
approval of the Plan or any other transaction occurs that would result in shares
becoming available under this Section 5B, such shares shall not become available
if and to the extent that it would constitute a material revision of the Plan
subject to stockholder approval under then applicable rules of the national
securities exchange on which the Stock is listed or the Nasdaq Stock Market, as
applicable.


C.           Type of Shares.  Common Stock delivered by the Company under the
Plan may be authorized but unissued shares of Common Stock or previously issued
shares of Common Stock acquired by the Company and held in treasury.  No
fractional shares of Common Stock will be delivered under the Plan.


D.           Stock-Based Award Limits.  The maximum number of shares of Common
Stock subject to Awards that may be granted to any person in any calendar
year  shall be 100,000.   Subject to such limitation, each person eligible to
participate in the Plan shall be eligible in any year to receive Awards covering
up to the full number of shares of Common Stock then available for Awards under
the Plan.


E.           Other Award Limits.   No more than $500,000 may be paid to any
individual with respect to any Cash Performance Award or other Performance Award
(other than an Award expressed in terms of shares of  Common Stock or units
representing Common Stock, which shall instead be subject to the limit set forth
in Section 5D above).  In applying the dollar limitation of the preceding
sentence: (i) multiple Cash or other Performance Awards to the same individual
that are determined by reference to performance periods of one year or less
ending with or within the same Fiscal Year of the Company shall be subject in
the aggregate to one $500,000 limit, and (ii) multiple Cash or other Performance
Awards to the same individual that are determined by reference to one or more
multi-year performance periods ending in the same Fiscal Year of the Company
shall be subject in the aggregate to separate $500,000 limits.

 
- 10 -

--------------------------------------------------------------------------------

 


6.           Granting of Awards.  Awards may be granted under the Plan at any
time on or after the Effective Date.  The date of grant of an Award under the
Plan will be the date specified by the Committee at the time it grants the
Award; provided, however, that such date shall not be prior to the date on which
the Committee acts to approve the grant.


7.           Adjustments for Stock Dividend, Recapitalizations, and Similar
Events; Corporate Events.


A.          Dilution and Other Adjustments.  Notwithstanding any other provision
of the Plan, in the event of any change in the outstanding shares of Common
Stock by reason of any stock dividend or split, recapitalization, merger,
consolidation, combination or exchange of shares, or other similar corporate
change (including a Corporate Event, as defined below), an equitable adjustment
shall be made, as determined by the Committee, so as to preserve, without
increasing or decreasing, the value of Awards and authorizations, in (i) the
maximum number or kind of shares issuable or Awards which may be granted under
the Plan, (ii) the maximum number, kind or value of any Plan Awards which may be
awarded or paid in general or to any one employee or to all employees in a
Fiscal Year, (iii) the performance-based events or objectives applicable to any
Plan Awards, (iv) any other aspect or aspects of the Plan or outstanding Awards
made thereunder as specified by the Committee, or (v) any combination of the
foregoing.  Such adjustments shall be made by the Committee and shall be
conclusive and binding for all purposes of the Plan.
 
B.          Corporate Events.  Notwithstanding the foregoing, except as may
otherwise be provided in an Award agreement or a written employment agreement
between the Participant and the Company which has been approved by the
Committee, upon any Corporate Event, in lieu of providing the adjustment set
forth in Section 7A above, the Committee may, in its discretion, cancel any or
all vested and/or unvested Awards as of the consummation of such Corporate
Event, and provide that holders of Awards so cancelled will receive a payment in
respect of cancellation of their Awards based on the amount of the per share
consideration being paid for the Stock in connection with such Corporate Event,
less, in the case of Stock Options and other Awards subject to exercise, the
applicable exercise price; provided, however, that holders of (i) Stock Options
shall only be entitled to consideration in respect of cancellation of such
Awards if the per share consideration less the applicable exercise price is
greater than zero, and (ii) Performance Awards  shall only be entitled to
consideration in respect of cancellation of such Awards to the extent that
applicable Performance Criteria are achieved prior to or as a result of such
Corporate Event, and shall not otherwise be entitled to payment in consideration
of cancelled unvested Awards.  Payments to holders pursuant to the preceding
sentence shall be made in cash, or, in the sole discretion of the Committee, in
such other consideration necessary for a holder of an Award to receive property,
cash or securities as such holder would have been entitled to receive upon the
occurrence of the transaction if the holder had been, immediately prior to such
transaction, the holder of the number of shares of Stock covered by the Award at
such time.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
C.          Other Treatment of Awards.  Subject to any greater rights granted to
Participants under subparagraphs A, or B, in the event of a Corporate Event, any
outstanding Awards shall be treated as provided in the applicable agreement or
plan of merger, consolidation, dissolution, liquidation or sale of assets.
 
D.          Assumption of Awards by the Company.  The Company, from time to
time, also may substitute or assume outstanding awards granted by another
company, whether in connection with an acquisition of such other company or
otherwise, by either (a) granting an Award under the Plan in substitution of
such other company’s award, or (b) assuming such award as if it had been granted
under the Plan if the terms of such assumed award could be applied to an Award
granted under the Plan.  Such substitution or assumption shall be permissible if
the holder of the substituted or assumed award would have been eligible to be
granted an Award under the Plan if the other company had applied the rules of
the Plan to such grant.  In the event the Company assumes an award granted by
another company, the terms and conditions of such award shall remain unchanged
(except that the exercise price and the number and nature of shares of Common
Stock issuable upon exercise of any such option will be adjusted appropriately
pursuant to Section 424(a) of the Code).  In the event the Company elects to
grant a new Stock Option rather than assuming an existing option, such new Stock
Option may be granted with a similarly adjusted exercise price.


8.           Duration of Plan; Amendment of Plan.  This Plan was adopted by the
Board on March  22, 2006 and approved by the shareholders of the Company at the
2006 Annual Meeting of Stockholders on May 11, 2006.  This amendment and
restatement was adopted by the Board on March  24, 2011 and approved by the
shareholders of the Company at the 2011 Annual Meeting of Stockholders held on
May 24, 2011.  The Plan shall have no expiration date, however no ISO’s may be
granted after March 24, 2021.  The Board may terminate or amend the Plan in any
respect at any time, except that, the Board shall not take any of the following
actions without the approval of the stockholders obtained within 12 months
before or after the Board adopts a resolution authorizing any of the following:
(a) an increase in the total number of shares that may be issued under the Plan
(except by adjustment pursuant to paragraph 7); (b) a material amendment of  the
Plan (as such term is defined under applicable rules of the Nasdaq Stock Market
or any stock exchange on which Common Stock may be listed, including, in
addition to subsection (a) above, a material increase in the benefits to
participants and any material expansion of the class of participants eligible to
participate in the Plan and any expansion in the types of options or awards
provided under the Plan); or (c) a modification of the provisions of paragraph
4(B) regarding the exercise price at which shares may be offered pursuant to
Stock Options (except by adjustment pursuant to paragraph 7).  Except as
otherwise provided in this paragraph 8, in no event may action of the Board or
stockholders alter or impair the rights of a grantee, without such grantee's
consent, under any Award previously granted to such grantee.

 
- 12 -

--------------------------------------------------------------------------------

 


9.           Application Of Funds.  The proceeds received by the Company from
the sale of shares pursuant to Stock Options granted under the Plan shall be
used for general corporate purposes.


10.           Miscellaneous Provisions.
 
A.           The holder of a Plan Award shall have no rights as a Company
shareholder with respect thereto unless, and until the date as of which, shares
of Common Stock shall have been issued in respect of such Award.


B.           Except as the Committee shall otherwise determine in connection
with determining the terms of Awards to be granted or shall thereafter permit,
no Plan Award or any rights or interests therein of the recipient thereof shall
be assignable or transferable by such recipient except upon death to his or her
Designated Beneficiary or by will or the laws of descent and distribution, and,
except as aforesaid, during the lifetime of the recipient, a Plan Award shall be
exercisable only by, or payable only to, as the case may be, such recipient or
his or her guardian or legal representative.


C.           All Awards granted under the Plan shall be evidenced by agreements
in such form and containing and/or incorporating such terms and conditions (not
inconsistent with the Plan and applicable law) in addition to those provided for
herein as the Committee shall approve.


D.           No shares of Common Stock shall be issued, delivered or transferred
upon exercise or in payment of any Award granted hereunder unless and until all
legal requirements applicable to the issuance, delivery or transfer of such
shares have been complied with to the satisfaction of the Committee and the
Company, including, without limitation, compliance with the provisions of the
Securities Act of 1933, the Act and the applicable requirements of the exchanges
on which the Company's Common Stock may, at the time, be listed. The Committee
and the Company shall have the right to condition any issuance of shares of
Common Stock made to any Participant hereunder on such Participant's undertaking
in writing to comply with such restrictions on his or her subsequent disposition
of such shares as the Committee and/or the Company shall deem necessary or
advisable as a result of any applicable law, regulation or official
interpretation thereof, and certificates representing such shares may be
legended to reflect any such restrictions.

 
- 13 -

--------------------------------------------------------------------------------

 


E.           The Company shall have the right to make such provision for the
withholding of taxes as it deems necessary. In furtherance of the foregoing, the
Company shall have the right to require, as a condition of the distribution of
Awards in Common Stock, that the Participant or other person receiving such
Common Stock either (i) pay to the Company at the time of distribution thereof
the amount of any federal, state, or local taxes  which the Company is required
to withhold with respect to such Common Stock or (ii) make such other
arrangements as the Company may authorize from time to time to provide for such
withholding including without limitation having the number of the units of the
Award cancelled or the number of the shares of Common Stock to be distributed
reduced by an amount with a value equal to the value of such taxes required to
be withheld.


F.           No employee or director of the Company or a Subsidiary or other
person shall have any claim or right to be granted an Award under this
Plan.  Neither this Plan nor any action taken hereunder shall be construed as
giving any employee any right to be retained in the employ of the Company or a
Subsidiary, it being understood that all Company and Subsidiary employees who
have or may receive Awards under this Plan are employed at the will of the
Company or such Subsidiary and in accord with all statutory provisions.


G.           The costs and expenses of administering this Plan shall be borne by
the Company and not charged to any Award or to any employee or Participant
receiving an Award.


H.           The validity and construction of the Plan and the instruments
evidencing Awards shall be governed by the laws of the State of Delaware, or the
laws of any jurisdiction in which the Company or its successors in interest may
be organized.

 
- 14 -

--------------------------------------------------------------------------------

 
